Conway, J.
(dissenting). I dissent and vote for reversal upon the dissenting opinion of the two Justices of the Appellate Division.
We are not to decide here whether the Temporary State Housing Rent Commission should have decided as it did. The *131Legislature set it up as an administrative tribunal, clothed it with statutory power and validated its regulations. The majority does not say that the regulations are unreasonable. That was for the Legislature to determine and it was within legislative competency. We could not say they were unreasonable in this emergency as it has been found by the Legislature. The majority, assuming the validity of section 59 in its entirety, reaches the conclusion that petitioner did show hardship and compelling necessity by its undisputed proof that it needs the buildings for its own University purposes, and that without them its educational program would be seriously interfered, with. It seems to me that a complete answer was made by the dissenting Justices in the Appellate Division as follows: “ While there is no question about the good faith of petitioner, it is apparent that in the circumstances the State Bent Commission’s rule allowing conversion provided that petitioner would secure a relocation of the tenants is entirely fair and reasonable. There is no compelling public necessity shown for the extension of dormitory requirements of petitioner when weighed against the hardship which would result by forcing the eviction of twenty-four low income families with no provision for their relocation. * * * The overwhelming number of the persons for whom these dwelling spaces are sought are graduate students from outside the metropolitan area and a number of research assistants for projects not yet implemented. The denial was without prejudice to the applicant’s right to refile for specific housing units if it shows that possession is sought for the personal use of members of the landlord’s faculty. The University did not see fit to make such application. The commission did not abuse its authority, but acted in the exercise of a wise and sound discretion when it refused unconditionally to evict the present tenants in order to house in the same rental quarters students from distant communities.” (279 App. Div. 887.)
So long as reasonable men may differ as to the wisdom of the action of an administrative tribunal, it may not be said that its action is arbitrary.
Lotjghran, Ch. J., Lewis, Dye, Fuld and Froessel, JJ., concur with Desmond, J.; Conway, J., dissents in opinion.
Order affirmed.